Order entered June 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00061-CR
                                       No. 05-14-00062-CR
                                       No. 05-14-00063-CR

                         TASHIMA NICOLE EVERHART, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F08-25802-S, F08-25716-S, F08-25717-S

                                             ORDER
       The Court ORDERS the Dallas County District Clerk to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing the trial court’s May 22, 2014

certification of appellant’s right to appeal in cause no. 05-14-00061-CR (trial court no. F08-

25802-S).

       We ORDER court reporter Winnie Lacy to file, within THIRTY DAYS of the date of

this order, the reporter’s record of the June 25, 2010 hearing in these cases.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; court reporter Winnie Lacy; and to counsel for all

parties.

                                                  /s/    DAVID EVANS
                                                         JUSTICE